Citation Nr: 9922437	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-00 511A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' August 1997 decision denying 
entitlement to waiver of recovery of an overpayment of 
educational benefits.   


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army, 
retiring in December 1976 with over 20 years of active 
service.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an August 1997 
Board decision.




FINDINGS OF FACT

1.  In August 1997, the Board issued a decision in which it 
concluded that there  was an overpayment of the veteran's VA 
educational benefits, resulting in the veteran becoming 
indebted to VA in the original amount of $597.32, plus 
accrued interest and costs.  It was also determined that to 
require recovery of the indebtedness from the veteran would 
not be unfair and that criteria for waiver of recovery of an 
overpayment of educational benefits are not met.

2.  The Board's decision of August 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400 - 20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Review of the record indicates that following his retirement 
from active service, the moving party was enrolled in an 
undergraduate educational program and received educational 
allowances.  In May 1983, he received a Bachelors of Business 
Administration (BBA) degree.  A VA Form 22-1999, Enrollment 
Certification, filed in September 1984 by the educational 
institution, reported that the veteran would be taking six 
credit hours of courses in the fall semester, between August 
and December 1984, and six credit hours of courses in the 
spring semester, between January and May 1985.  These courses 
were certified to constitute three-quarter time training 
toward a Masters of Business Administration (MBA) degree.  
The enrollment certification was not signed by the veteran, 
but was signed by a "veterans' advisor" at the educational 
institution.  In an October 1984 letter, the veteran was 
notified that he had been awarded an educational allowance 
through May 1985.  The letter also stated that benefits would 
not be payable for any course in which he received a grade 
that did not count toward graduation, unless acceptable 
mitigating circumstances were presented.  

In March 1985, a VA Form 22-1999b, Notice of Change in 
Student Status -- Institutional Courses Only, was filed by 
the educational institution, documenting that the veteran's 
MBA degree plan signed in August 1984 waived a portion of 
coursework, identified as "510 series coursework", based on 
the veteran's coursework completed as part of his BBA degree.  
This document also indicated that the veteran was registered 
for a 510 series course for the spring semester from January 
to May 1985, and that since all 510 series coursework was 
waived, the 510 series course was not payable.  The credit 
hours before and after adjustment were noted as six and three 
semester credit hours, respectively.  The training time after 
adjustment was described as less than one-half time.  

In a March 1985 letter from the Regional Office (RO), the 
veteran was notified of a change in his educational allowance 
due to a change in his training time, and that this change 
resulted in an overpayment of $597.32.  In an April 1985 
letter, the veteran stated that he originally planned to take 
a marketing course and an accounting course in the spring 
1985 semester.  Citing the difficulty of the combined 
courses, he dropped the accounting course and added a 
graduate-level course entitled "Legal Environment of 
Business."  The veteran noted that he did take an 
undergraduate business law course in 1977 as part of his BBA 
degree coursework.  He argued that, while the graduate-level 
course was waived as a requirement, he could still take the 
course as an elective since it counted toward the MBA degree 
and would be of use to him in his employment.  He also 
maintained that the content of the course was vastly 
different from that in the undergraduate course taken in 
1977.  

In a July 1985 decision, the RO's Committee on Waivers and 
Compromises (Committee) denied the veteran's claim for waiver 
of the indebtedness.  In April 1986, the educational 
institution reported that one course taken during the spring 
1985 semester was a repeat course and was not applicable to 
the veteran's MBA degree plan, even as an elective.  The 
educational institution certified that the veteran completed 
three semester credit hours, less than one-half time, in the 
spring 1985 semester.  In a July 1986 statement, the veteran 
remarked that he did not know that the graduate-level 
business law course was not acceptable as an elective, and 
did not feel that he should reasonably have known that it was 
not acceptable.  He asserted that he maintained proper 
procedures in changing courses.  

The Committee denied the veteran's claim for waiver of the 
overpayment, holding that the veteran knew or should have 
known that he was not required to enroll in a course of 
instruction for his chosen degree program.  In a March 1987 
decision, the Board affirmed this determination.  Thereafter, 
the veteran and the Committee explored the possibility of 
settling the indebtedness.  In a September 1994 decision, the 
Committee noted that accrued interest and administrative 
collection costs had increased the total indebtedness to 
$1,219.95, and that a lump sum compromise offer of $175.00 
was accepted in payment and settlement of the indebtedness.  
The RO stated that payment must be made within 30 days or the 
acceptance of the offer would be void and the veteran would 
be required to repay the indebtedness in the amount of 
$1,219.95.  The veteran, in a November 1994 letter, declined 
to pay the lump sum settlement amount and requested 
reconsideration of the decision not to waive the 
indebtedness.  In December 1994, the Committee denied the 
veteran's request for waiver of the indebtedness.

It appears that subsequent to that decision, the veteran 
submitted another compromise offer in the amount of $518.79, 
which the Committee rejected.  In June 1995, the Committee 
reported that $700.90 had been recovered out of the veteran's 
retirement benefits and that, after interest and costs were 
added, the total indebtedness still owed was $561.81.  The 
Committee reopened and reviewed the veteran's claim for 
waiver based on a change in the pertinent law.  See Jensen v. 
Brown, 7 Vet. App. 27, 28 (1994); Routen v. Brown, 10 Vet. 
App. 183, 187 (1997).  The Committee reviewed the matter 
again, based on a change in the law governing entitlement to 
waiver, and denied the claim for waiver of the overpayment.  
This decision was again appealed to the Board.    

In an August 1997 decision, the Board stated, in pertinent 
part:

The Board is mindful of the veteran's 
contentions and his demonstrated 
sincerity in stating that he did not 
understand the VA educational benefits 
system and did not realize that enrolling 
in a graduate-level business law course 
would lower his training time to less 
that one-half time.  However, to the 
extent that the veteran received 
additional educational benefits, he was 
unjustly enriched.  The veteran should 
bear the burden of the repayment of the 
debt since he created the circumstances 
leading to the indebtedness in the first 
place and since he is able to repay the 
charged indebtedness without causing 
financial hardship.  The evidence does 
not show that the veteran would undergo 
any financial hardship repaying the 
remaining $561.81 indebtedness.  The 
necessity for moderation in the exercise 
of the Government's rights is not 
indicated. 

In December 1997, the moving party sought reconsideration of 
the Board's August 1997 determination.  At that time, the 
veteran stated that one of the issues he wished the Board to 
address is his contention that he was informed that all 510 
courses in his degree plan had been waived.  He stated that 
he had no knowledge of them being waived or any 
correspondence or documentation of this alleged waiver, even 
though he had requested this waiver be proved to him.  

Reconsideration of this determination was denied in February 
1998.  In an undated letter from the Board to the moving 
party, he was provided a copy of the pertinent regulations 
regarding this issue.  In June 1999, the moving party 
requested revision of the Board's August 1997 decision based 
on CUE.  The moving party submitted no additional argument. 

Analysis

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has totally failed to provide 
any basis for his conclusion that the Board's August 1997 
decision contains CUE.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The veteran has stated that one of the issues he wished the 
Board to address is his contention that he was informed that 
all 510 courses in his degree plan had been waived.  He 
stated that he had no knowledge of them being waived nor any 
correspondence or documentation of this alleged waiver, even 
though he had requested this waiver be proved to him.  The 
veteran appears to be referring to VA Form 22-1999b, Notice 
of Change in Student Status, filed by the educational 
institution in March 1985, or the September 1994 statement of 
the RO to the veteran, and his November 1994 response 
(rejecting this compromise), but this is unclear.  An 
allegation that is not clear and specific does not raise a 
valid claim of CUE.  64 Fed. Reg. 2134, 2139 (to be codified 
at 38 C.F.R. § 20.1404(b)).  In any event, the fact that he 
alleges he had no knowledge of the waiver of these courses 
does not provide a basis to conclude that the August 1997 
Board decision contains CUE.  The question of whether or not 
he had knowledge or comprehended the significance of various 
communications simply disputes the weighing and evaluation of 
the evidence which can not form a valid basis for CUE.  64 
Fed. Reg. 2134, 2139 (to be codified at 38 C.F.R. § 20.1403).  
The veteran argues that he is not at fault in the creation of 
this indebtedness.  This is merely a request for a 
readjudication of the claim on the merits addressed by the 
Board in August 1997 and that is not the purpose of a review 
based upon CUE.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set 
forth-specific allegations of error, either of fact or law, 
in the August 1997 decision by the Board.  There are no 
specific contentions of error of fact or law in the decision 
in question.  In fact, the contention amounts to a 
disagreement with the outcome of this decision.  He has not 
set forth any basis for a finding of error or any indication 
why the result of this decision would have been different but 
for an alleged error.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the August 1997 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


